EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaomin Su on 1/31/2022.

Please amend lines 20-30 of claim 1 as follows:
a fourth instruction executable by a processor to calculate magnitude and direction of a relative impact of each webpage at a first funnel stage of the plurality of funnel stages towards a second funnel stage of the plurality of funnel stages immediately following the first funnel stage in the direction of conversion via artificial intelligence models based on the extracted semantic features of the webpages within each funnel stage, wherein the artificial intelligence models comprise a first algorithm configured to identify which webpage from each funnel stage drives positive or negative impact on conversion and a second algorithm configured to quantify the relative impact of each webpage towards conversion, wherein for each funnel stage the relative impacts of webpages contained in that funnel stage add up to 100%, wherein the artificial intelligence models are trained with labelled text data and web usage data, wherein the artificial intelligence models use text data and web usage data in the semantic layer as input, and wherein the artificial intelligence models comprise Logistic algorithms to calculate the directions and Random forest algorithms to calculate the relative impacts 

Please amend lines 18-28 of claim 9 as follows:
a first funnel stage of the plurality of funnel stages towards a second funnel stage of the plurality of funnel stages immediately following the first funnel stage in the direction of conversion via artificial intelligence models based on the extracted semantic features of the webpages within each funnel stage, wherein the artificial intelligence models comprise a first algorithm configured to identify which webpage from each funnel stage drives positive or negative impact on conversion and a second algorithm configured to quantify the relative impact of each webpage towards conversion, wherein for each funnel stage the relative impacts of webpages contained in that funnel stage add up to 100%, wherein the artificial intelligence models are trained with labelled text data and web usage data, wherein the artificial intelligence models use text data and web usage data in the semantic layer as input, and wherein the artificial intelligence models comprise Logistic algorithms to calculate the directions and Random forest algorithms to calculate the relative impacts 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/M.A.V./             Examiner, Art Unit 2121       



/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121